     Case 2:20-cv-00321-JAM-KJN Document 11 Filed 05/15/20 Page 1 of 4

1

2

3

4

5

6                            UNITED STATES DISTRICT COURT

7                           EASTERN DISTRICT OF CALIFORNIA

8

9        UNITED STATES OF AMERICA,            No.   2:20-cv-00321-JAM-KJN
10                      Plaintiff,
11            v.                              ORDER DENYING DEFENDANT’S MOTION
                                              TO DISMISS
12       OWEN HUGHES,
13                      Defendant.
14

15           This matter is before the Court on Owen Hughes’

16   (“Defendant”) Motion to Dismiss for failure to plead with

17   particularity and failure to state a claim upon which relief can

18   be granted.        Mot., ECF No. 6.    The Government filed an

19   opposition to Defendant’s motion. Opp’n, ECF No. 8.          Defendant

20   did not reply.       After consideration of the parties’ briefing on

21   the motion and relevant legal authority, the Court DENIES

22   Defendant’s Motion to Dismiss.1

23                                   I.   BACKGROUND

24           On February 11, 2020, the Government filed suit against

25   Defendant to recover treble damages and civil penalties under

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for May 5, 2020.
                                      1
     Case 2:20-cv-00321-JAM-KJN Document 11 Filed 05/15/20 Page 2 of 4

1    the False Claims Act, 31 U.S.C. §§ 3729-3733.         See Compl., ECF

2    No. 1.    Defendant was the sole proprietor of Eon Research

3    Corporation (“Eon”), a for-profit biotechnology research

4    company.     Compl. ¶ 2.     On September 5, 2008, Defendant received

5    a Small Business Innovation Research (“SBIR”) grant of $815,215

6    from the Hazardous Substance Response Trust Fund (“Superfund”).

7    Compl. ¶ 16.     The grant’s terms and conditions require that

8    Defendant implement certain financial management policies and

9    standards.     Compl. ¶ 3.    Defendant represented the funds would

10   be safeguarded and used for proper purposes, in accordance with

11   the terms and conditions.       Id.    But the Government alleges

12   Defendant failed to comply with any of the required financial

13   management policies and standards.          Id.

14                                 II.     OPINION

15        A.    Legal Standard

16        A Rule 12(b)(6) motion attacks the complaint as not

17   alleging sufficient facts to state a claim for relief.              “To

18   survive a motion to dismiss [under 12(b)(6)], a complaint must

19   contain sufficient factual matter, accepted as true, to state a

20   claim to relied that is plausible on its face.”          Ashcroft v.
21   Iqbal, 556 U.S. 662, 679 (2009) (internal quotation marks and

22   citation omitted).     While “detailed factual allegations” are

23   unnecessary, the complaint must allege more than “[t]hreadbare

24   recitals of the elements of a cause of action, supported by mere

25   conclusory statements.”       Id. at 678.

26        However, a claim brought under the False Claims Act is
27   subject to the heightened pleading standards of Rule 9(b).                Rule

28   9(b) requires a party to “state with particularity the
                                             2
     Case 2:20-cv-00321-JAM-KJN Document 11 Filed 05/15/20 Page 3 of 4

1    circumstances constituting fraud or mistake.”         Fed. R. Civ. P.

2    9(b).   The “who, what, when, where and how of the misconduct

3    charged” must be stated with particularity.         Ebeid ex rel. U.S.

4    v. Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010) (internal

5    quotation marks and citation omitted).        But all “other facts may

6    be plead generally, or in accordance with Rule 8.”          United

7    States ex rel. Lee v. Corinthian Colls., 655 F.3d 984, 991 (9th

8    Cir. 2011).      Including “malice, intent, knowledge, and other

9    conditions of a person’s mind . . . .”        Fed. R. Civ. P. 9(b).

10          B.   Analysis

11               1.     False Claims Act

12          The Government brings its first two claims against

13   Defendant under the False Claims Act, 31 U.S.C. § 3729(a)(1)(A)-

14   (B).    Compl. ¶¶ 54–60.    The False Claims Act imposes liability

15   on anyone who “knowingly presents, or causes to be presented, a

16   false or fraudulent claim for payment or approval,” or

17   “knowingly makes, uses, or causes to be made or used, a false

18   record or statement material to a false or fraudulent claim.”

19   31 U.S.C. § 3729(a)(1)(A)-(B).

20          The complaint sets forth the occasions on which Defendant
21   represented Eon would comply with the grant’s terms and

22   conditions.      See, e.g., Compl. ¶¶ 13–15, 17, 29.      The complaint

23   alleges that each time Defendant agreed to comply over the

24   period of time that Eon received grant funds, he did so knowing

25   Eon would not, in fact, comply.       See Compl. ¶¶ 36, 42–43, 48.

26   Moreover, the complaint describes the failures of Eon’s
27   financial management systems, procedures, and accounting

28   records, and cites to specific examples of Eon’s financial
                                           3
     Case 2:20-cv-00321-JAM-KJN Document 11 Filed 05/15/20 Page 4 of 4

1    management failures.     See Compl. ¶¶ 37–59.

2         Thus, the complaint provides the “who, what, when, where,

3    and how” Defendant’s false claims occurred.         See Ebeid, 616 F.3d

4    at 998.   Accordingly, the Court finds the Government’s complaint

5    contains sufficient detail to put Defendant on notice “of the

6    particular misconduct which is alleged to constitute the fraud

7    charge so that [he] can defend against the charge and not just

8    deny that [he has] done anything wrong.”        United States ex rel.

9    Swoben v. United Healthcare Ins. Co., 848 F.3d 1161, 1180 (9th

10   Cir. 2016) (internal quotation marks and citation omitted).

11              2.    Common Law Claims

12        The Government’s final two claims against Defendant are for

13   unjust enrichment and payment by mistake.         These claims are

14   viable under California law.       See Astiana v. The Hain Celestial

15   Group, Inc., 783 F.3d 753, 762–63 (9th Cir. 2015).          And the

16   Government has not asserted that the grant was a binding

17   contract, thus, claims under quasi-contract theories are not

18   invalid at this stage.

19                               III.    ORDER

20        For the reasons set forth above, the Court DENIES
21   Defendant’s Motion to Dismiss. Defendant shall file his answer

22   to the complaint within twenty days of the date of this Order.

23        IT IS SO ORDERED.

24   Dated: May 14, 2020

25

26
27

28
                                           4
